Citation Nr: 1045706	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran had active service from January 1980 to February 
1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


REMAND

Following an October 2008 supplemental statement of the case on 
the claims of service connection for depression and the 
evaluation for bilateral hearing loss, additional evidence 
pertinent to those claims (in the form of VA medical records) was 
received by the RO in December 2008.  This evidence was received 
by the RO before the case was certified to the Board in February 
2009.  These records have not been considered by the RO in the 
first instance.  The provisions of 38 C.F.R. § 19.31 require that 
the RO consider this evidence in the first instance and a 
supplemental statement of the case be issued prior to any Board 
consideration of this appeal on the merits.  See 38 C.F.R. 
§ 19.31 (2010).  Since the case is being remanded, and since it 
appears that there might be ongoing VA treatment for depression 
and for bilateral hearing loss, any additional VA treatment 
records dated since November 2008 also should be obtained by the 
RO/AMC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA 
treatment records dated since November 
2008.  A copy of any records obtained, and 
any negative reply, should be included in 
the claims file.  

2.  Thereafter, the RO should readjudicate 
the Veteran's claim of service connection 
for depression and her claim for an 
initial compensable rating for bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

